By the Court.

Lumpkin, J.
delivering the opinion.
[1.] There is but a single question in this case, and that is, is it lawful to track runaway negroes with dogs, and follow them up until they are caught, provided it be done with 'due degree of caution and circumspection? Judge Starke instructed the Jury, in substance, that it was. And we concur with him in that opinion.
By the Act of 1770, §24, (Cobb’s Digest, 976,) it is made lawful for every person to take, apprehend and secure fugitive rslaves. And by the Act of 1850, (Cobb, 1020,) the person so arresting and delivering to the Jailor any runaway slave is entitled to five dollars.
.Upon general principles then, independent of any statutory provision, we should hold that it was allowable, in the performance of this duty, to use the necessary means to effect the object; and that if a capture of the slave could not be accomplished but by the use of dogs, that a pursuit in this -mode would be justifiable, provided it were' made with such --dogs as would not lacerate or otherwise materially injure the -slave.
But by examining the X11th section of the 13th division of the Penal Code, (Cobb’s Dig. 827,) and comparing it with the Amendatory Act of 1851-’2, (Pamphlet, p. 268,) there can be no doubt upon the subject. By the former it is provided, that “any owner or employer of a slave or slaves, who shall cruelly treat such slave or slaves, by unnecessary or excessive whipping, by withholding proper food and sustenance, by requiring greater labor from such slave or slaves than he, she or they are able to perform, or by not affording ¿proper clothing, whereby the health of such slave or slaves unay be injured or impaired, or cause or permit the same to *724be done, every such owner or employer shall be guilty of a misdemeanor; and on conviction, shall be punished by fine or imprisonment in the common jail of the county, or both, at the discretion of the Court.”
This Statute is so altered as to include overseers', and to the other acts of cruelty therein specified it adds — -“beating, cutting or wounding, and unnecessarily biting or tearing with dogs.”
Is not the inference irresistible, that dogs may be employed, prudently and properly, in the pursuit of runaways?
The South has lost, already, upwards of 60.000 slaves, worth between 25 and 30 millions of dollars.
Instead, therefore, of relaxing the means allowed by law for the security and enjoyment of this species of property, the facilities afforded for its escape and the temptation and encouragement held out to induce it, constrain us, willingly or otherwise, to redouble our vigilance and to tighten the chords that bind the negro to his condition of servitude — a condition which is to last, if the Apocalypse be inspired, until the end of time; for the author of Revelation behold, when the sixth seal was opened, and there was a great earthquake, and the sun became black as sackcloth of hair, and the moon became as blood, and the stars of heaven fell unto the earth, even as a fig tree casteth her untimely figs, when she is sha,ken of a mighty wind, and the heaven departed as a scroll; when it is rolled together and every mountain and island were moved out of their places ; and the kings of the earth, and sthe great men, and the chief captains, and the mighty men,, .and every bondman (doulos, slave or servant) and every freeman, hid themselves in the dens and in the rocks of the mountains; and said to the mountains and rocks, fall on us and hide us from the face of him that sitteth on the throne and from the wrath of the lamb ; for the great day of his wrath is come; and who shall be able to stand. (Rev. 6 ch. 12 to 17 verses, inclusive.)